     Case 7:18-cv-12107-NSR-PED ^©iimewi^rti^U^^ffiW^^^^^^^^Q^^




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICTOFNEWYORK
                                                      -X
LIBERTY- MUTUAL FIRE INSURANCE COMPANY,                       Civil Action No,:
LIBERTY INSURANCE CORPORATION, SAFECO
INSURANCE COMPANY OF INDIANA,                                 7:18-cv-12107 <NSR)
and SAPECO NATIONAL INSURANCE COMPANY,

                                      Plaintiffs,

                      -agamst-




RA1NBOWTNTERNATIONALOF HUDSON VALLEY,
LLC, PRESTIGE REALTY GROUP> INC., PRESTIGE
NY CONSTRUCTION GROUP, INC. a/k/a PRESTIGE
CONSTRUCTION NY GROUP, INC., EDWARD J.
SILVESTRI, and WETZER JEANNOT,

                                      Defendants.
                                                      -X




                                 CONFIDENTIALITY ORDER

To expedite the flow of discovery material, facilitate the prompt resolution of disputes over
confidentiality, protect material entitled to be kept confidential, and ensure that protection is
afforded only to material so entitled, it is hereby ORDERED:

1.     Non-Disciosure of Confidential Materials

Any person subject to this Order who receives any document tangible item or information of any
kind provided in the course of this litigation that is designated as "Confidential Material"
pursuant to the terms of this Order shall not disclose such "Confidential MateriaF to anyone else
except as expressly permitted hereunder.


2. Confidential Material

Excl-uding any material available to the general public, "Confidential Material" is dcfmcd to
mean any information that meets the standards for protection under Rule 26(c) of the Federal
Rules of Civil Procedure.

3. Permissible Disclosure of Confidential Material

Confidential Material shall be disclosed only to:
     Case7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 2 of 9




        a,     counsel of record, including any associated attorneys and secretarial) paralegal,
               clerical employees, administrative/Iitigation support staff, commercial copying
               firms, or data retrieval, storage, or organization firms who are assisting counsel
               with this case;

        b. claims personnel, employees, representatives and/or agents of the parties;

       c. the Court and its support personnel, and stenographers or court reporters engaged
               to transcribe depositions conducted in this action;


       d, current or future consultants or experts workmg on behalf of or under the
               direction of counsel, provided that the consultant or expert agrees to abide by all
               of the terms of this Order and executes the Non-Disclosure Agreement annexed
               hereto as Exhibit "A";


       e. any witness who counsel for a party in good faith believes may be called to testify
              at deposition or trial, provided that the witness agrees to abide by all of the terms
               of this Order and executes the Non-Disclosure Agreement annexed hereto as
               Exhibit (tA";

       f the author and addressee(s) of any documents and any other person indicated on
              the face of the document as having received a copy; and

       g. any person designated by the Court m the interests of justice, upon such terms the
               Court deems just and proper.

The parties agree that all "Confidential Material" is being disclosed solely for use m the above
captioned litigation and for no other purpose. No provision in this Order shall preclude a party
from using during a deposition, in motion practice, in court or at trial, arbitration or mediation
during this litigation^ any material of any sort designated as "Confidentiul Material."

4. Designation and Use of Confidential Material Generally

Any part or all of a document or tangible item previously, or to be, disclosed or produced by a
party in this litigation may be designated as "Confidential Material" by the disclosmg/producmg
party by marking or stamping the words "Confidential" on the face of the document and each
page so designated as "Confidential Material" or on the face of the tangible item or by written
notice that such tangible item is "Confidential Material" at the tune of the disclosure, production
or filing of the item, including documents disclosed prior to the execution of this Order.

5. Designation and Use of Confidential Material In Depositions


Any party in this litigation may designate pan or all of any deposition transcript or deposition
exhibit as "Confidential Material" by advising the reporter and all parties of such fact during the
deposition, or within twenty-one (21) days after the official deposition transcript is available. In
     Case 7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 3 of 9




the event that any question is asked at the deposition that requires the disclosure of "Confidential
Material," the witness must answer the question fully and completely.

Any portions of any such deposition which contain "Confidential Material" either in testimony
or in its exhibits, if filed with the court, shall be filed under seal, bearing substantially the
following designation: "This portion of the deposition ofj[mserl_jiame), taken on (insert date), is
subject to the Confidentiality Order of the Court in this litigation. TOs portion of said deposition
shall remain sealed until further Order of the Court," with one copy of said deposition marked
"Judge's Copy" simultaneously furnished under seal in a similarly labeled envelope to the
assigned judge or hearing officer's chambers.

6. Use of Confidential Material at a Hearhig or Trial

       a. Any party may move or make application to the Court to seal any "Confidential
               Material" that may be offered in evidence at trial or any court hearing, and if so
               approvedi such "Confidential Material" will be submitted and sealed in
               accordance with the Court's then-existing procedures and further direction by the
               Court. Any party may also move the Court for an order that evidence be received
               in camera or under any other conditions to prevent unnecessary disclosure.


       b. Any party may move or make application to the Court to maintain testimony
              elicited during hearings and other proceedings as confidential, subject to the
               Court's then-existmg procedures and further direction by the Court.


       c. Nothing contained in this paragraph shall prohibit any party from moving the
               Court for any other order that the party may deem appropriate.

7. Use of Confidential Material in Legal Documents


If any information or documents designated as "Confidential Material" are filed with this Court,
it shall be filed under seal unless the producing party first waives this requirement in writing. If
any information designated as "Confidential Material" Is quoted, attached to, or substantially
paraphrased m any pleading, motion, memorandum, appendix, or other judicial filing, then the
pleading, motion, memorandum, appendbc, or other judicial filing shall be submitted in its
entirety under seal. Disclosure of any portion of the transcript of a deposition which reflects or
contains "Confidential Material" shall render the pleading, motion, memorandum^ appetite or
other judicial filing subject to the terms of this Confidentiality Order and such document shall be
filed under seal. Nothing contained herein limits a producing party's use or disclosure of its own
discovery material.


8. Objections to Designation as Confidential Material

A party (or aggrieved person permitted by the Court to intervene for such purpose) may object to
the designation of material as "Confidential MateriaF by first stating such objection in writing to
the designating party. If the parties cannot agree on a proper designation for the document(s)
     Case7:18-cv-m07-NSR-PED Document 28-1 Fiied 03/06/20 Page 4 of 9




within 10 business days of written notice, the objecting party or aggrieved perfson may thereafter
apply to the Court for a ruling that material designated as "Confidential Material" is not entitled
to such status and protection. The party that designated the material shall be given notice of the
application and an opportunity to respond. The material shall maintain its original designation as
 Confidential Material" until the Court resolves the dispute over the applicable designation.

9. Records


Should any party disclose claim files, claim-related documents and materials^ financial records,
personal or business recordSi and documents in response to discovery demands (collectively
"Records"), in order to facilitate prompt production of such material, and to protect confidential,
protected, privileged Confidential Material that may be contamed within the Records, the parties
hereby agree as follows:

       a. It is recognized that the Records may contain attomey-client, attorney work-
               product, confidential business records, or other Confidential Material
               (collectively, "Privileged/Protected Documents"). Nevertheless, the production of
               the Records in this litigation is not a waiver by the producing party of any such
               privilege or protection and shall not constitute a waiver of the privileged or
               protected status of the material contained therein.

       b. Before any documents from the Records are made available to any other party,
               the producmg party may if it chooses review each of the d ocuments and assert any
               applicable privilege or protections for any Privileged/Protected Documents,
               though the producing party is not obligated to do so.

       c. Regardless of whether the producmg party chooses to review the documents and
               assert an applicable privilege/protection before the documents are made available
               to the other parties, if the other party elects to use a document from the Records
               that the producing party deems privileged/^rotccted, whether in a motion, during
               a deposition, or any other use permitted in this litigation^ the producing party shall
               have up to fourteen (14) business days frcmn £he date of the other party's proposed
               use of any such document to object and recall such document on the basis that the
               document is a Privileged/Protected Document.


       d. Upon the producing party's objection and recall of said document(s)t the other
             party shall not be able to use such document(s), du-ectly or indirectly, nor refer to
             any of the information contained in such document(s), until the receiving party
             obtains an order from the Court overruling the producing party's claim of
              privilege or protection.

       c. The parties agree that the Records arc being disclosed solely for use in the above
              caplioned litigation and for no other purpose.

       f. Each party hereto shall ensure that all persons entitled to view "Confidential
              Material" pursuant to paragraph 3 shall be advised of and agree to this
     Case7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 5 of 9




                 Confidentiality Order, and shall execute the Non-Disclosure Agreement annexed
                 hereto as Exhibit "A."


10. Non-Termination


The provisions of this Order shall not terminate at the conclusion of this action. Within 120 days
after final conclusion of all aspects of this litigation, all "Confidential Material" and copies shall
be returned to the party or person that produced such documents or, at the option of the producer,
be destroyed, except that counsel for the parties need not destroy or return "Confidential
Material" that became a part of a Court record or deposition transcripts.

11. Responsibility of Attorneys

The attorneys of record are responsible for employing reasonable measures, consistent with this
Order, to control duplication of, access to, and distribution of "Confidential Material"
documents.


12. Modification Permitted

Nothing in this Order shall prevent any party or other person from seeking modification of this
Order,


13, No Waiver

a. The inadvertent, unmtenfional, in camera, or otlier disclosure of "Confidential Material
         or privileged documents shall not, under any circumstances, be deemed a waiver, in
         whole or in part, of any party's claims of confidentiality or privilege, as to the documents
         themselves, or as to any other documents or information not disclosed. Nothing
         contained in this paragraph shall prevent a party from moving the Court for an order
         declaring that a disclosure was inadvertent or unintentional.

b. The existence of this Order shall not constitute an admission that any material or
         information contains "Confidential Material".


c. Nothing contained in this Order and no action taken pursuant to it shall prejudice the
       right of any party to contest the alleged relevancy, admissibility, or discoverability of the
         "Confidential Material" sought.


d. Inadvcrtent failure to identify or label documents or things as Confidential Information
         pursuant to this Order shall not constitute a waiver of any otherwise valid claim for
         protection, so long as such claim is asserted within fifteen (15) days of the discoveiy of
         the inadvertent failure. At such time, arrangements shall be made for the Disclosing
         Party to appropriately legend the information in accordance with this Order. A recipient
         of Confidential Information shall have no liability, under this Order or otherwise, for any
         disclosure of information contained in unlegended documents or things occurring before
       Case 7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 6 of 9




        the recipient of the Confidential Information was placed on notice of the Disclosing
        Party's claim of confidentiality,

e. Pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure and Rule 502(b) of the
        Federal Rules of Evidence, inadvertent production of documents or things subject to
        work product immunity or the attomey-cUent privilege shall not constitute a waiver of ttie
        immunity or privilege, provided that the Disclosing Party shall notify the recipient in
        writing of such inadvertent production withm fifteen (15) days after the earlier of (a)the
        Disclosing Party's discovery of the inadvertent production or (b) its use in pleadings,
        motions or deposition testimony by any recipient. Such inadvertently produced
        documents and things shall be returned to the Disclosing Party upon request, provided
        that the Disclosing Party establishes the circumstances surrounding madvertent
        production. The recipient shall not use the inadvertently produced documents and thhgs
        during deposition or at trial and shall not show the inadvertently produced documents and
        things to anyone who has not ah-eady been given access to them prior to the notification
        of the inadvertent production. If, after conferring, the Parties are unable to reach a
        satisfactory agreement, the Disclosing Party may petition this Court regardmg the matter.
        The recipient shall not disclose the document or thing for which the belated claim of
        immunity or privilege is being made to any person, other than those persons who have
        had it m their possession prior to receipt of notification from the Disclosing Party, until
        ten business days after receipt of the notification or, If a petition to the Court is submitted,
        until disposition of that petition.

f. The mtentional disclosure of a confidential document in a manner in violation of or
        inconsistent with the terms of this Agreement shall be submitted to the Court for
        consideration of appropriate sanctions.

 14. Execution

This Order may be executed by the parties in counterparts. Facsimile or PDF copies will be
deemed and accepted as original in all proceedings and no objection will be raised regarding
same.


^AwA^
LVki           ', 2020
    Case7:18-cv-12107-NSR~PED Document 28-1 Filed 03/06/20 Page 7 of 9




RIVKINRADLERLLP                        MUNZER & SAUNDERS, LLP
Attorneys for Plaintiffs                Attorneys fcJr Defendants




                                                     ^-2            ^y....



       Michael P. Welch (MW 7559)       Nam4/ Cra^fA. ^ndersTCS 0049)
Address: 926 RXR Plaza                  Address: 31 Ea^32nd Street, Suite 905
           Uniondale>NY 11556-0926               New York, New York 10016
E-mail; michael.welch@rivkm.com         E-mail: craig@munzersaunders.com
Tel: (516)357-3000                      Tel: (212)221-3978
Fax:(516)357-3443                       Fax:(646)998-4102
    Case 7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 8 of 9




                                            EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         -X
LIBBRTf MUTUAL FIRE INSURANCE COMPANY,                           Civil ActionNo.:
LIBERTY INSURANCE CORPORATION, SAFECO
INSURANCE COMPANY OF INDIANA,                                    7:l8-cv-l2107 nSfSB)
and SAFECO NATIONAL INSURANCE COMPANY,

                                      Plamtiffs,

                      -against-




RAINBOW INTERNATIONALOF HUDSON VALLEY,
LLC, PRESTIGE REALTf GROUP, INC., PRESTIGE
NY CONSTRUCTION GROUP, INC. a/k/a PRESTIGE
CONSTRUCTION NY GROUP, INC, EDWARD J.
SILVESTRI, and WETZER JBANNOT,

                                      Defendants.
                                                         -X




                                      NON-DISCLOSURE


       I,.
                                                   , declare and say that:


       I.     I reside at                                                    , I am employed with

                                  as a(n)                                    . My work address is




       2, I have read the Confidentiality Order entered in USER'FY MUTUAL FIRE

INSURANCE COMPAW et ai v. RAJNBOW mTERNATfONAL OF HUDSON VALLEY, LLCetaL,

pending in the United States District Court for the Southern District of New York, and have

received a copy of the Confidentiality Order.
      Case 7:18-cv-12107-NSR-PED Document 28-1 Filed 03/06/20 Page 9 of 9




             3. I represent, promise and agree that 1 will use any and all Confidential Material as

defined in the Confidentiality Order, only in the manner authorized by the Confidentiality Order,

and only to assist counsel in the litigation of this matter,

             4. 1 represent, promise and agree that I will not disclose or discuss such Confidential


Material with anyone other than the persons described in paragraph 3 of the Confidentiality

Order,


             5. I acknowledge that, by signing this agreement, I am subjecting myself to the

jurisdiction of the United States District Court for the Southern District of New York with

respect to enforcement of the Confidentiality Order.


             6. I understand that any disclosure or use of Confidential Material in any manner

contrary to the provisions of the Confidentiality Order may subject me to sanctions for contempt

of court for violating the Confidentiality Order,

             I declare under penalty of perjury that the foregoing is tme and correct.




NAME:                                          Date




475?.S6»vl
